Title: To John Adams from Charles Lee, 19 August 1797
From: Lee, Charles
To: Adams, John



Sir
Philadelphia 19th. august 1797

Mr. Charles Hall having declined accepting the office of Agent for the United States respecting british debts under the treaty of 1794, I have in obedience to your direction signified to Mr. John Read your determination to appoint him and have requested him to enter upon the duties of the office, which he has readily agreed to do.
A claim has been for some time past before the commissioners for a considerable sum which the agent for these creditors has been importunate to bring to a decision. The original debt was contracted in South Carolina which being very remote I have thought it adviseable that some enquiries should be commenced relative to it immediately that no delay may arise on the part of the United States as to that case.
I congratulate you most sincerely on the agreeable prospect which seems now to be presented with regard to the happy adjustment of the affairs of the United States with France—
With perfect respect I have the honor to / be sir your most obedient servant

Charles Lee